Exhibit 10.1

 

LOGO [g421846g17h65.jpg]

October 5, 2012

Dear Jeff:

This letter confirms your voluntary resignation from NuVasive, Inc. (“NUVA” or
“Company”), which you communicated to me yesterday morning. You have been a
valued member of the Senior Leadership Team and we desire your continued
employment during a stated transition period, as well as ongoing consulting
services from you for a period thereafter. This letter contains the general
terms and conditions of your employment transition and consulting services
(together, the “Services”).

The terms and conditions of the Services will generally be as follows:

Continuing Employment:

 

  •  

You will remain a full-time Shareowner through March 31, 2013 (“Employment
Term”);

 

  •  

You will retain your current title (President, Global Sales), current rate of
pay ($38,500 per month);

 

  •  

You will not be eligible to participate in the 2012 Company Bonus; however,
during the entirety of the time you are performing the Services, you will
continue to vest in NUVA stock previously granted;

 

  •  

Effective immediately, I will take on direct leadership of Global Sales, pending
the recruitment of your replacement;

 

  •  

During the Employment Term, you will provide transition services, including in
the areas of sales force development and retention, sales compensation, surgeon
outreach, sales leadership training, and the onboarding of your replacement.

Consulting Services:

 

  •  

After the Employment Term, you agree to provide consulting services through
September 30, 2016 (“Consulting Term”);

 

  •  

The Consulting Services will be memorialized in a separate agreement, which will
contain the following material terms:

 

  •  

Scope of Services: As reasonably requested, but including sales force expansion,
surgeon engagement, etc.;

 

  •  

Time Commitment: Not to exceed 20 hours per month (thru 9/30/2015), then 10
hours/month (thru 9/30/2016);

 

  •  

Consulting Fee: $38,500 per month (through 9/30/2014); $10,000/month (through
9/30/2015); $5,000/month (through 9/30/2016);

 

  •  

Competitive Restriction: During the term of the Services, you agree not to
compete with the Company (as generally set forth in the NuVasive Proprietary
Information and Inventions Assignment Agreement (“PIIA”), which you previous
executed with the Company.

This letter supersedes and replaces all other agreements containing the terms
and conditions of your employment – whether written or verbal – with the
exception of the PIIA.

Jeff, you have been instrumental in helping NuVasive grow rapidly, deliver new
and creative products, leverage resources for profitability and exercise
Absolute Responsiveness® to the maximum level. I look forward to you continuing
that contribution by providing the Services and assisting the Company with its
march toward becoming a $1B start-up.

 

Very truly yours, NUVASIVE, INC. /s/ Alex Lukianov Alex Lukianov

Please sign below no later than Friday, October 5, 2012, indicating your
understanding and acceptance of this transitional role and return the fully
executed letter to Craig Hunsaker. You should keep a copy of this letter for
your records.

 

LOGO [g421846g41u92.jpg]



--------------------------------------------------------------------------------

LOGO [g421846g17h65.jpg]

 

Dated: October 5, 2012    

/s/ Jeff Rydin

    Jeff Rydin

 

LOGO [g421846g41u92.jpg]

 